       Case 2:21-cv-02017-EFM-GEB Document 1 Filed 01/12/21 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS
MARY ANN TACKETT                                )
                                                )
        Plaintiff,                              )
                                                )
v.                                              )
                                                )       Case No.:___________________
SANDS CONSTRUCTION, LLC                         )
                                                )
        Serve Registered Agent:                 )
        Steven Roy Sands II                     )
        25126 Tonganoxie Drive                  )
        Leavenworth, KS 66048                   )
                                                )
        Defendant.                              )

                                            COMPLAINT

        Plaintiff Mary Ann Tackett (“Plaintiff”), by and through her attorneys of record, for her

Complaint against Defendant Sands Construction, LLC (“Defendant Sands”), states and alleges as

follows:

        1.      Plaintiff Mary Ann Tackett is a citizen and resident of the state of New Mexico.

        2.      Defendant Sands is a limited liability corporation organized under the laws of the

State of Kansas with its principal place of business located at 1284 Eisenhower Rd, Leavenworth,

Kansas 66048. The members and/or owners of Defendant Sands are citizens of the State of Kansas.

        3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a substantial

part of the events giving rise to Plaintiff’s claim occurred in this judicial district.

        4.      Jurisdiction is proper in this matter pursuant to 28 U.S.C. § 1332(a) because there

is complete diversity between the parties and the amount in controversy exceeds $75,000.00.

        5.      At all relevant times, Defendant Sands owned and operated a general contracting

construction company operating in Leavenworth, Kansas.



                                                    1
       Case 2:21-cv-02017-EFM-GEB Document 1 Filed 01/12/21 Page 2 of 7




       6.      Plaintiff Mary Ann Tackett was hired by Defendant Sands in February of 2019 as

a “Project Manager” for various projects and construction jobs.

       7.      As part of her job as Project Manager, Plaintiff’s job required that Plaintiff sign

documents certifying to the United States government, the State of Kansas and private entities that

Defendant Sands was in compliance with all Occupational Safety and Health Administration

(“OSHA”) and Federal Department of Transportation (“DOT”) safety requirements.

       8.      After her hire as Project Manager, Plaintiff discovered that Defendant Sands was

violating numerous OSHA laws and regulations designed to protect the safety and well-being of

Defendant Sands’ employees and others working on Defendant Sands’ job sites.

       9.      For instance, Sands Construction was hired by the federal government to provide

federal work at Fort Leavenworth in Leavenworth, Kansas in May and June of 2019. As part of

its contract with the federal government, Defendant Sands was required to attest in writing that all

of its employees working on the job had completed their OSHA ten-hour safety training. Without

this training, the government would not let Defendant Sands’ employees work on the job.

       10.     As part of the training certification process, Plaintiff discovered that Defendant

Sands perpetuated an illegal scheme to falsify OSHA training records for its employees. Instead

of putting its construction employees through the required online training as required by OSHA,

Defendant Sands, at the direction of owner and president Steve Sands, paid someone else to take

the online OSHA certification courses for multiple Defendant Sands employees so Defendant

Sands did not have to pay its employees for taking the required classes.

       11.     Plaintiff learned that Defendant Sands then falsely stated to the Federal

Government it was in compliance with the training in order to work on the federal property. These




                                                 2
       Case 2:21-cv-02017-EFM-GEB Document 1 Filed 01/12/21 Page 3 of 7




false statements regarding training violated 18 U.S.C. § 1001, which prohibits making “any

materially false, fictitious or fraudulent statements” to the federal government.

       12.     When Plaintiff demanded that Defendant Sands cease this fraudulent practice,

Plaintiff was mocked and reprimanded for costing Defendant Sands money to obtain the proper

training for its employees.

       13.     In June and July of 2019, Plaintiff became aware that many of Defendant Sands’

commercial motor vehicles had not been inspected per DOT regulations since 2015. These

multiple failures to inspect violated the Federal Motor Carrier Safety Administration (“FMSCA”)

Section 396.

       14.     Under FMSCA regulation 49 C.F.R. § 396.3:

       Every motor carrier and intermodal equipment provider must systematically
       inspect, repair, and maintain, or cause to be systematically inspected, repaired, and
       maintained, all motor vehicles and intermodal equipment subject to its control.

       15.     Under FMSCA regulation 49 C.F.R. § 396.17:

        Every commercial motor vehicle must be inspected as required by this section… For
        example, for a tractor semitrailer, full trailer combination, the tractor, semitrailer, and the
        full trailer (including the converter dolly if so equipped) must each be inspected.

       16.     The purpose of these federal regulations is to ensure the safe operation of

commercial motor vehicles and to protect the safety of the public.

       17.     Upon learning that Defendant Sands was violating this regulation, Plaintiff directed

Defendant Sands’ employees to obtain safety inspections and bring all Defendant’s commercial

motor vehicles into DOT compliance for inspection and safety.

       18.     When Defendant Sands’ owner and president Steve Sands learned of the effort and

expense related to the DOT safety inspections and compliance, he was furious and upset with




                                                  3
       Case 2:21-cv-02017-EFM-GEB Document 1 Filed 01/12/21 Page 4 of 7




Plaintiff. He told her she should not have “spent all that money” to get the required inspections

completed.

       19.      In addition, Plaintiff learned during the summer of 2019 that Defendant Sands had

multiple vehicles in its fleet that required Commercial Drivers’ Licenses (“CDLs”) in order to be

driven. Other than one employee who had a temporary CDL, Defendant Sands had no CDL drivers

to operate its fleet of commercial motor vehicles. The lack of CDLs for multiple drivers in Sands’

fleet violated K.S.A. § 8-2,132, and 49 C.F.R. § 383.23 which specifically require commercial

drivers’ licenses for all commercial vehicle operators.

       20.      In addition, Defendant Sands’ knowledge that its employees were operating

commercial motor vehicles without CDLs violated 49 C.F.R. § 383.37 and K.S.A. § 8-264 which

prohibits Defendant Sands from allowing its employees to operate its commercial motor vehicles

without CDLs.

       21.      When Plaintiff asked the Sands drivers why they were driving commercial motor

vehicles without a CDL, they told her that they would be fired by Defendant Sands if they did not

violate the law.

       22.      Again, Plaintiff brought this safety issue to the attention of Defendant Sands’ owner

and president Steve Sands and was rebuffed, ridiculed and dismissed for raising safety concerns.

       23.      From the time she began making safety complaints regarding the numerous

unlawful violations to Defendant Sands, Plaintiff was ostracized and ridiculed by Steve Sands and

co-employees.

       24.      In August 2019, an employee of Defendant Sands was injured on Defendant Sands’

construction site and was forced to miss days of work as a result of his injuries.




                                                  4
        Case 2:21-cv-02017-EFM-GEB Document 1 Filed 01/12/21 Page 5 of 7




        25.       After the injury occurred, Defendant Sands failed to log the injury as required by

29 C.F.R. § 1904 and sent the employee home without further investigation. 29 C.F.R. § 1904.7(a)

states, in pertinent part:

        When an injury or illness involves one or more days away from work, you must record the
        injury or illness on the OSHA 300 Log with a check mark in the space for cases involving
        days away and an entry of the number of calendar days away from work in the number of
        days column. If the employee is out for an extended period of time, you must enter an
        estimate of the days that the employee will be away, and update the day count when the
        actual number of days is known.

        26.       Plaintiff emailed Steve Sands and Defendant Sands’ office administrator and

notified them that Defendant Sands was once again in violation of OSHA and labor regulations

related to workplace injury.

        27.       In response to this email, Defendant Sands’ owner and president Steve Sands called

Plaintiff, verbally attacking and threatening her. Among other things, Steve Sands told Plaintiff

to stay out of company decisions. Steve Sands also told plaintiff to never email him again

discussing safety and that the email greatly angered Steve Sands.

        28.       After this abusive and threatening phone call, Plaintiff was in tears and fled

Defendant Sands’ office because she was afraid Steve Sands might show up in person and continue

his violent tirade.

        29.       Plaintiff told Steve Sands via text that evening that she was crushed and hurt that

he responded to her aggressively.

        30.       Plaintiff never told Defendant Sands she was resigning and never submitted a letter

of resignation.

        31.       The next morning, Plaintiff went in early to the office to talk to Steve Sands about

the safety issues and actions to be taken to ensure Defendant was in compliance with the safety

rules and guidelines.

                                                   5
       Case 2:21-cv-02017-EFM-GEB Document 1 Filed 01/12/21 Page 6 of 7




       32.     When she arrived, plaintiff found that she was locked out of her computer and

email. Defendant Sands told her to clean out her desk and leave the premises immediately.

       33.     Plaintiff was ultimately terminated by Defendant Sands for continually raising

safety complaints and unlawful actions to her employer as set forth above. These violations were

violations of the law intended to protect the safety and well-being of Defendant Sands’ employees,

other construction workers and the public.

       34.     At the time Plaintiff reported Defendant Sands’ wrongdoing, Plaintiff was

performing all duties of her job satisfactorily.

       35.     Plaintiff’s complaints to Defendant Sands were the reason that Defendant Sands

decided to terminate Plaintiff’s employment.

       36.     As a direct and proximate result of Defendant Sands’ actions and/or omissions,

Plaintiff has been deprived of income, as well as other monetary and non-monetary benefits.

       37.     As a direct and proximate result of Defendant Sands’ actions and/or omissions,

plaintiff was forced to leave her family and grandchildren and find new employment in New

Mexico alone. Plaintiff has suffered humiliation, embarrassment, emotional distress and mental

anguish, pain and suffering, and related compensatory damages.

       38.     As shown by the foregoing, Defendant Sands’ conduct was willful, wanton and

malicious, thus justifying an award of punitive and/or exemplary damages in an amount sufficient

to punish Defendant Sands or to deter them and other employers from like conduct in the future.

       WHEREFORE, Plaintiff Mary Ann Tackett requests that the Court enter judgment in her

favor and against Defendant Sands Construction, LLC for such damages, actual, nominal and

punitive, as are fair and reasonable, in excess of Seventy-Five Thousand Dollars ($75,000.00), for




                                                   6
       Case 2:21-cv-02017-EFM-GEB Document 1 Filed 01/12/21 Page 7 of 7




her reasonable attorneys’ fees and costs incurred herein, for interest as allowed by law, and for

such other and further legal and equitable relief as the Court deems proper.



                                 DEMAND FOR JURY TRIAL

       Pursuant to D. Kan. Rule 40.2(a), Plaintiff hereby requests a trial by jury on all matters and

allegations of wrongful conduct alleged in this Complaint and further requests that trial be held in

Kansas City, Kansas.



                                              Respectfully submitted,

                                              KETCHMARK & McCREIGHT, P.C.

                                              By:     /s/ Michael S. Ketchmark
                                                      Michael S. Ketchmark - #25254
                                                      Scott A. McCreight - #14103
                                                      Ben H. Fadler - #21943

                                              11161 Overbrook Road, Suite 210
                                              Leawood, KS 66211
                                              Telephone:   913/266-4500
                                              Facsimile:   913/317-5030
                                              Email:       mike@ketchmclaw.com
                                              Email:       smccreight@ketchmclaw.com
                                              Email:       bfadler@ketchmclaw.com



                                              THE SNYDER LAW FIRM, LLC

                                              By:     /s/ Paul D. Snyder _________
                                                      Paul D. Snyder - #14537

                                              10995 Lowell Ave, Ste 710
                                              Overland Park, KS 66210
                                              Telephone:    913/685-3900
                                              psnyder@snyderlawfirmllc.com

                                              Attorneys for Plaintiff


                                                 7
